DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 a)-(d). The certified copy has been filed in parent Application No. DE 10 2017 105 783.8, filed on March 17, 2017.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/16/2019 and 03/24/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the drawings are not fully translated into English and/or misspelled, e.g. lacking required spaces between words, or combination thereof.  
Figure 1:  “Sendesignal” “Empfangssignal” “Entfernungs”
Figure 2:  “Frequenz” “Sendesignal” “Empfangssignal” “Messwertaufnahme” “Messwerte” “Rampen”
Figure 3: “Dopplerbins” “Entfernungstore” “Ziel” “von” “EINS” “RFFT” “zu” “Sendesignal” “Frequenzverschiebung” 
Figure 4: “Referenz” “Singalgenerator” “Sendeantenne” “Empfangsantenne” “Mischer”
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  
Therefore, the “detector” and “evaluation unit” in claim 5 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The following features of the dependent claims are also not shown:
Dependent Claim 6 more than one transmit antenna not shown. 
Dependent Claim 7 alternating transmissions are not shown. 
Dependent Claim 9 more than one receive antenna not shown.  
Dependent Claims 10-11 pairs of ramps 3 and 4 that alternate with pairs of ramps 1 and 2 are not shown.  In fact, pair of ramps 3 and 4 are not even shown.  
Also, Applicant’s specification states at Para. 13 “Previously, it was common to only modulate a transmission signal with short, rapid and identical ramps.”  As such, Figure 1 should be labeled as prior art. 
Also, it is not clear from Figure 4 whether the LO (local oscillator) is part of the signal generators or a separate unit.  It may also be helpful to show a mixing and filtering on the transmit side as well but not necessary.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “evaluation unit” in claim 12.
An “evaluation unit” uses the generic term “unit” and is modified by “evaluation” which does not denote structure.  The “evaluation unit” has functional language also not expressly clear from the claim language as to what all steps from claim 1 belong to the evaluation unit.  Please see the section on 112 rejections.  Presumably, the functional language consist of steps e, f and g 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification fails to provide structure for an evaluation unit which is being interpreted under 112(f) as a generic term.  The specification does not discloses a computer, processor or similar structure.  
Claims 1-12 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Wands Factors
Factor (C) the state of the prior art
Regarding transmission, a baseband signal (intermediate frequency) is mixed with a larger (carrier frequency) generated via a local oscillator (LO) so that a smaller antenna can be used because frequency is inversely proportional to wavelength and wavelength is proportional to antenna size.  The relevant trig identity:                         
                            
                                
                                    cos
                                
                                ⁡
                                
                                    a
                                
                            
                            
                                
                                    cos
                                
                                ⁡
                                
                                    b
                                
                            
                            =
                            
                                
                                    cos
                                
                                ⁡
                                
                                    
                                        
                                            a
                                            +
                                            b
                                        
                                    
                                
                            
                            +
                            c
                            o
                            s
                            ⁡
                            (
                            a
                            -
                            b
                            )
                        
                    .  Thus, the mixer produces sum and difference frequency signal.  A filter is used to pass the sum frequency signal for transmission.  The sum frequency is the carrier frequency plus the intermediate frequency.  

Also, the Examiner notes that the signal generator is modulating the baseband signal in order to create a chirp waveform but that is not relevant for this discussion and the following example.  The following example is being used to illustrate the role of baseband and carrier signals.  
For example, the baseband signal is 5 kHz signal.  In order to transmit on a small antenna, a carrier signal is needed.  To do this, a mixer mixes the 5 kHz with a carrier, e.g. 1 MHz.  According to the trig identity, we have a sum of 1.5 MHz and 995 kHz signal wherein a filter is used to pass only the highest signal for transmission which is the 1.5 MHz signal.  The received signal is approximately a 1.5 MHz signal.  In order to get the baseband signal, the 1.5 MHz signal is mixed with the carrier signal of 1 MHz provided by the local oscillator.  The sum frequency is 2.5 MHz which is filtered out.  The difference signal is 1.5 MHz – 1 MHz = 5 kHz which is the baseband signal that is sent for further processing.   
As claimed, the difference signal is approximately zero meaning that there is no baseband signal to be processed.  
Factor (F) The amount of direction provided by the inventor.

Factor (G) the existence of working examples
Figure 4 is the only relevant figure.  Figure 4 does not appear to show all the necessary components for transmission such as a mixer and high pass or band pass filter.  It is not clear from the figure if signal generators A and B each contain a local oscillator or share one or whether the local oscillator is completely separate from each signal generator.  The written description simply states that the signal generators are known in the art but does not provide for any of the missing particulars regarding Figure 4 as discussed supra.  The written description also incorrectly states that the received signal and transmitted signal is mixed.  No working examples are provided to explain how the mixing of the transmitted and received signal result in a based band signal.  
The remaining factors are Factor (A) The breadth of the claims Factor; (B) the nature of the invention; Factor (D) the level of one of ordinary skill; Factor (E) the level of predictability in the art; and Factor (H) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.  The Examiner has determined these factors are not Amgen, Inc. v. Chugai Pharm. Co., Ltd., 927 F.2d 1200, 1213, 18 USPQ2d 1016, 1027 (Fed.Cir.1991) (noting that the Wands factors “are illustrative, not mandatory. What is relevant depends on the facts.”).   
Based on the relevant factors, the Examiner finds claim 1 is not enabled by the instant Specification.  Claims 1-12 do not and cannot enable claim 1 and therefore are also rejected.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “12” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No explicit structure was provided for the “evaluation unit.” Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1-12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation such that ambiguities are eliminated when determining the radial speed of the object is a desired result and it is not clear how said result narrows the scope of the claim.  Applicant’s specification at Para. 23 states “These Doppler frequencies and/or phase information from the mixed signals are used in the usual manner to rectify the ambiguity of the Doppler FFT. Compared with the prior art, the ad-vantage of the method according to the invention lies in the fact that the effective sampling frequency of the Doppler FFT could be doubled, thereby increasing the unambiguous range for each individual Doppler frequency on the one hand and providing a greater number of measured values for each Doppler frequency on the other.”  It appears that the overall invention’s goal is to reduce ambiguities which is further evidence that said limitation is a desired result.  Said limitation as broadly claim is ambiguous because said limitation could be interpreted as the entire method of invention – which again begs the question as to how said limitation is further limiting the scope of said claim – as suggested by Para. 23 of Specification, adjusting PRF values to avoid ambiguities, applying mathematical algorithms to the radar data to mitigate ambiguities, etc.  As such, the metes and bounds of the claim cannot be fully ascertained, thus the claim is indefinite.  
Regarding claim 2, the feature “sloping” does not further narrow the claim subject matter of a frequency ramp as already claimed in claim 1. 
Regarding claim 7, the limitations “emit the first transmission signals and the second transmission signals on an alternating basis” directly contradicts base claim 1 requirement that “wherein first transmission signals and the second transmission signals are emitted at the same time.”  As such, the metes and bounds of said claim cannot fully be ascertained, thus the claim is indefinite.  
Regarding claim 12, an example of a detector is a transceiver but the only step in claim 1 that seems relevant to the detector is step (f) “detecting Doppler frequencies” which appears to be part of and internal to the receiver such as a filter.  Whether something is a transceiver or a filter is not broad in scope but ambiguous because the meaning of detecting changes depending on whether the detector is a transceiver or filter.  In other words, a transceiver uses signal peaks to make target determinations whereas a digital filter uses a mathematical algorithm to pass certain frequencies while rejecting others.  As such, the metes and bounds of the claim cannot fully be ascertained thus the claim is indefinite.  
Claim 12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is unclear as to what constitutes the detector apart from the receiver and possibly the transmitter.  Is the detector a transceiver that comprises the receiver and transmitter?  Or is the detector a separate device from the transmitter and receiver, and, if so, are the antennas attached to the detector instead of the transmitter and receiver?  And, as discussed above, is the detector a component that is internal to the receiver such as a filter?  Given the lack of structure among the various claimed features, the metes and bounds of claim 12 cannot be fully ascertained thus the claim is indefinite.  
Also regarding claim 12, a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. See In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011). In Katz, a claim directed to "[a] system with an interface means for providing automated voice messages…to certain of said individual 
Dependent claims 2-11 and claim 12 are rejected for being dependent on a rejected base claim 1.  In summary, all claims are rejected under 112(b).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 9 and claim 12 are rejected under 35 U.S.C. 103 as being obvious over Walter (DE 102006032539) as provided on IDS in view of Official Notice.
As to claim 1, Walter teaches a method for determining the distance and radial speed of an object relative to a measuring point (Para. 52 “frequency difference depends only on the distance d and the relative velocity v of the object.”  The antennae/radar serve as the measuring point.), comprising:
a) emitting first transmission signals which are radar radiation in a the form of first frequency ramps (Para. 49 “for example one pair at the base frequency fe and the other pair at the frequency fe + Δf” Fig. 2)
b) emitting second transmission signals which are radar radiation in a the form of second frequency ramps wherein the second frequency ramps are different from the first frequency ramps (Id.  see also claim 1), 
c) receiving received signals which are first received transmission signals and second received transmission signals reflected at the object (Para. 58), 
d) mixing the received signals with the first or second transmission signals to create mixed signals (Para. 38 “mixers 18 all four channels”), 
e) creating a range-Doppler  (Para. 51 “fast Fourier transform”), 
f) detecting two Doppler frequencies which originate from the radial speed of the object (inherent because Fourier Transform is symmetric; moreover, there is more than one chirp being transmitted, so if the chirps reflect off of the target each will have a Doppler shift – inherent.), and
g) evaluating one or more of the two Doppler frequencies and/or phase information of the mixed signals (Fourier transform as cited already in Para. 51), such that ambiguities are eliminated when determining the radial speed of the object (desired result or intended use; also, it is well known that using chirp waveforms as shown in Fig. 2 improve both range and Doppler resolution thus mitigating ambiguities in both range and Doppler.  In fact the specification at Para. 23 states “These Doppler frequencies and/or phase information from the mixed signals are used in the usual manner to rectify the ambiguity of the Doppler FFT.”  Thus, as broadly claimed, this appears to be Applicant Admitted Prior Art.),  
wherein the first transmission signals and the second transmission signals are emitted at the same time (Fig. 2 shows at the same time).  
Although Walter only mentions a Fast Fourier transform (FFT), it is the Examiner’s belief that the invention would require a two-dimensional FFT in order to dechrip the waveform in order to provide for further signal processing.  
Official Notice is appropriate here because the use of a two-dimensional FFT to dechirp a chirp waveform and create a range-Doppler matrix is common signal processing for radar applications using chirps.  In fact, Applicant’s specification states at Para. 13 “Previously, it was common to only modulate a transmission signal with short, rapid and identical ramps.”  Thus it appears that Figure 1 should be labeled Prior Art.  
Examiner takes Official Notice that it would have been obvious to one having ordinary skill at the time of filing to apply a two-dimensional FFT to the received chirp signals in order to create a Range-Doppler Matrix thereby resolving the target in both range in Doppler thus improving the overall resolution.  
As to claim 2, Walter in view of Official Notice teaches the method according to claim 1, wherein the first and second frequency ramps are each sloping frequency ramps (Fig. 2).  
As to claim 3, Walter in view of Official Notice teaches the method according to claim 1 wherein the first and second frequency ramps are parallel frequency ramps with a frequency offset difference (dfDocket: 03101274US ) (Fig. 2). 
As to clam 6, Walter in view of Official Notice teaches the method according to claim 1 wherein the first transmission signals are emitted by a first transmitting antenna and the second transmission signals are emitted by a second transmitting antenna (Fig. 6 shows four antenna wherein only two are needed.  It is clear from Fig. 2 that more than one cycle/signal is be transmitted per antenna.).  
As to claim 9, Walter in view of Official Notice teaches the method according to claim 1 wherein the received signals are received by several receiving antennae (Fig. 2).  
As claim 12, Walter in view of Official Notice teaches a device for determining distance and radial speed of an object relative to a measuring point (Para. 52 as cited in claim 1), comprising antennas (Fig. 1 items 10 and/or 12), receivers (Fig. 1 item 22), detectors (transceiver?  If so, Fig. 1 shows transmitter-receiver unit) and an evaluation unit (Para. 40 “evaluation unit” block 26 of figure 1) configured for conducting a method according to claim 1 (see rejection of claim 1).
Claims 4-5 are rejected under 35 U.S.C. 103 as being obvious over Walteras provided on IDS in view of Official Notice and in further view of Freking (US 2012/0056779).
As to claim 4, Walter in view of Official Notice teaches that each parallel waveform shown in Fig. 2 is spaced by an integer multiple of                     
                        ∆
                        f
                    
                 but it is not clear whether                      
                        ∆
                        f
                    
                 is an                     
                        ∆
                        f
                        =
                        
                            
                                
                                    
                                        f
                                    
                                    
                                        s
                                    
                                
                            
                            
                                N
                            
                        
                    
                 where                     
                        
                            
                                f
                            
                            
                                s
                            
                        
                    
                 is the sampling frequency and N is the number of frequency samples.  
In the same field of endeavor, Freking teaches frequency spacing based on frequency resolution as discussed in paragraphs 59-63 and as shown in Fig. 4.  
In view of the teachings of Freking, it would have been obvious to ensure that the frequency spacing                     
                        ∆
                        f
                    
                 between vertically shifted parallel waveforms as taught by Fig. 2 and related text of Walter is based on resolution requirements as taught by Freking in order to improve resolution thereby allowing for each waveform to be independently resolved with no overlap with other waveforms.  
As to claim 5, neither Walter nor Freking explicitly show five shifted waveforms, i.e. integer multiple of 5, in figures 2 and 4 of Walter and Freking, respectively.  However, Freking suggests that the number of shifted waveforms (integer multiple) depends on the distance/time between the transmitted waveform 8 and the received waveform 8 as shown in Fig. 4 and discussed in related text, e.g. Paras. 60 and 62.  
In view of the suggestions of Freking, it would have been obvious to use the appropriate number of shifted number of waveforms including five shifted waveforms in order to meet the needs of the radar for the expected range between the radar and the target thus improving the probability of detection.  
Claims 7 and 10-11 are rejected under 35 U.S.C. 103 as being obvious over Walter provided on IDS in view of Official Notice and in further view of Pernstal (US 2018/0306902).
As to claim 7, Walter in view of Official Notice does not teach the method according to claim 1 wherein a first transmitting antenna and a second transmitting antenna respectively emit the first transmission signals and the second transmission signals on an alternating basis.  
In the same field of endeavor, Pernstal teaches at Para. 92 “transmit a waveform signal 110 firstly from a first transmitter of the transmitting array 102 and then from a second transmitter of the transmitting array 102, namely at different time slots . . . Such an alternative order of using the first and second transmitter assists to reduce further calibration errors of the MIMO radar system 100.”  
In view of the teachings of Pernstal, it would have been obvious to employ the alternating technique as taught by Pernstal to the MIMO antenna system as taught by Walter in order to transmit the waveforms via different antenna at different antenna thereby reducing calibration errors as taught by Pernstal.  
As to claim 10, Watler in view of Official Notice teaches the method according to claim 1 wherein third and fourth transmission signals respectively in a form of third and fourth frequency ramps are emitted at the same time (Fig. 2), .  
In the same field of endeavor, Pernstal teaches at Para. 92 “transmit a waveform signal 110 firstly from a first transmitter of the transmitting array 102 and then from a second transmitter of the transmitting array 102, namely at different time slots . . . Such an alternative order of using the first and second transmitter assists to reduce further calibration errors of the MIMO radar system 100.”  
In view of the teachings of Pernstal, it would have been obvious to employ the alternating technique as taught by Pernstal to the MIMO antenna system as taught by Walter’s Fig. 4 and 
As to claim 11, Walter in view of Official Notice and Pernstal teaches the method according to claim 10 wherein, third and fourth transmission signals are parallel frequency ramps (Walter: Fig. 2).  
Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Walter provided on IDS in view of Official Notice and in further view of Fletcher (US 4,388,622)
As to claim 8, Walter in view of Official Notice does not teach the method according to claim 1 wherein the first transmission signals and the second transmission signals are emitted sent out by a the same transmitting antenna.  
Walter teaches transmitting at the same time a plurality of waveforms at different frequencies as shown in Fig. 2.  A person of ordinary understands that waveforms at different frequencies can be transmitted simultaneously via same antenna without interference because the waveforms are different frequencies. 
In same field of endeavor, Fletcher teaches simultaneous transmission of waveforms via singular antenna 24 as shown in figures 1-2.   
In view of teachings of Fletcher, it would have been obvious to transmit Walter’s waveforms shown in Fig. 2 through a single antenna because one of ordinary skill understands that a single antenna would save on cost and space.  The Examiner notes this modification of Walter would still include the plurality of receive antenna thus Walter would still be able to resolve targets in angular range.  The Examiner notes that depending on the type of application, the radar may not even need angular range. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W JUSTICE whose telephone number is (571)270-7029.  The examiner can normally be reached on 7:30 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








/M.W.J./Examiner, Art Unit 3648                                                                                                                                                                                                        
/ERIN F HEARD/Supervisory Patent Examiner, Art Unit 3648